 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.1 Filed 04/09/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

MONTASIA JOHNSON
c/o Zipin, Amster & Greenberg
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910
                                              Case No.:
On Behalf of Herself and All
Other Similarly Situated Individuals          Hon.

             PLAINTIFF,
  v.

DEARBORN BISTRO, LLC d/b/a PANTHEION
CLUB
12900 Michigan Avenue
Dearborn, Michigan 48126

SERVE: Aref Bazzi
12900 Michigan Avenue
Dearborn, Michigan 48126

             DEFENDANT.
GREGG C. GREENBERG (0712110314)
Zipin, Amster & Greenberg, LLC
Attorney for Plaintiff
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910
301-587-9373 (fax 240-839-9142)
ggreenberg@zagfirm.com

DAVID A. KOWALSKI (P71179)
Mellon Pries Kowalski, P.C.
Local Counsel for Plaintiff
2150 Butterfield Drive, Suite 100
Troy, Michigan 48084
248-649-1330 (fax 248-649-1622)
dkowalski@mellonpries.com
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.2 Filed 04/09/21 Page 2 of 16




             CLASS AND COLLECTIVE ACTION COMPLAINT

1.    This is a class and collective action brought by Plaintiff Montasia Johnson

("Plaintiff") against Defendant Dearborn Bistro, LLC (hereafter “Pantheion Club”

or "Defendant").

2.    The class and collective is composed of female employees who, during the

relevant period of April 2018 through the date of judgment in this case (“the

relevant period”), worked as exotic dancers for Defendant and were denied their

fundamental rights under applicable state and federal laws.

3.    Specifically, Plaintiff complains that Defendant misclassified Plaintiff

and all other members of the class and collective as "independent contractors" at

all times they worked as exotic dancers at Defendant’s Dearborn, Michigan based

strip club doing business as The Pantheion Club.

4.    As a result, Defendant failed to pay Plaintiff and all other members of the

class and collective minimum wage compensation they were entitled to under the

Federal Fair Labor Standards Act (“FLSA”) and the Michigan Minimum Wage

Law (“MMWL”).

5.    Plaintiff brings this class and collective action against Defendant seeking

damages, back-pay, restitution, liquidated damages, prejudgment interest,

reasonable attorney’s fees and costs, and all other relief that the Court deems just,

reasonable and equitable in the circumstances.


                                          2
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.3 Filed 04/09/21 Page 3 of 16




                         PARTIES AND JURISDICTION

6.    Plaintiff is an adult resident of Detroit, Michigan.

7.    Plaintiff hereby affirms her consent, in the writing of this Complaint, to

participate as a plaintiff and class representative in a class and collective action

under the FLSA and the MMWL.

8.    Defendant is a limited liability company formed in the State of Michigan

that operates as the Pantheion Club, a strip club serving beer, wine, and spirituous

beverages and featuring female exotic dancers at the address 12900 Michigan

Avenue, Dearborn, Michigan 48126.

9.    At all times relevant to this action, Defendant’s ownership and management

supervised and managed Plaintiff and other exotic dancer employees at the

Pantheion Club, participated substantially misclassifying Plaintiff and other exotic

dancers at the Pantheion Club as independent contractors rather than as employees,

set the rate and method of compensation (or failure of compensation) for Plaintiff

and other exotic dancer employees of the Pantheion Club, and was substantially in

charge of keeping and maintaining all employment records for Plaintiff and all

other exotic dancer employees of the Pantheion Club.

10.   During the period relevant to this action, Defendant qualified as Plaintiff’s

employer and the employer of all other exotic dancers at the Pantheion Club,

within the meaning of the FLSA and MMWL.


                                           3
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.4 Filed 04/09/21 Page 4 of 16




11.   During the relevant period, the Pantheion Club had gross revenue and sales

exceeding $500,000.00, sold beer, wine, spirituous beverages, colas, and food that

passed in interstate commerce and otherwise qualified as an “enterprise engaged in

commerce” under the FLSA.

12.   This Court has personal jurisdiction over Defendant, has “federal question”

subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, has

supplemental jurisdiction over the interrelated MMWL state law claims, and

constitutes proper venue pursuant to 28 U.S.C. § 1391.

                                      FACTS

13.   Plaintiff was employed as an exotic dancer by Defendant at Defendant’s

Pantheion Club in Dearborn, Michigan, for the period of about July 2017 through

about November 2020.

14.   While employed, Plaintiff customarily worked 4-5 or more shifts per week.

15.   While employed, each shift Plaintiff worked customarily lasted between 6-

7 or more hours.

16.   While employed, Plaintiff generally worked about 30-40 hours per week.

17.   On information and belief, Defendant has possession of time and/or sign in

“house fee” payment records for Plaintiff and all other exotic dancers employed

at the Pantheion Club during the period relevant to this action.

18.   At all times, Defendant had actual knowledge of all hours Plaintiff and all

                                         4
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.5 Filed 04/09/21 Page 5 of 16




other exotic dancers worked each shift through sign in or tip-in sheets, DJ records,

and shift-managers monitoring and supervising Plaintiff’s work duties and the

work duties of other exotic dancers at the club.

19.   At no time during Plaintiff’s period of employment did Defendant ever pay

Plaintiff or any other exotic dancers any wages for hours that Plaintiff and other

exotic dancers worked each week.

20.   At all times relevant, Defendant totally failed to pay wages or any kind of

compensation to Plaintiff and all other exotic dancers for work duties performed.

21.   At all times relevant, Defendant misclassified Plaintiff and all other exotic

dancers at the Pantheion Club as independent contractors when these individuals

should have been classified under the FLSA and MMWL as employees.

22.   At all times, Defendant had the full right and authority to control all aspects

of the job duties Plaintiff and all other exotic dancers performed inside the

Pantheion Club through employment rules and workplace policies that could be

enforced or not at Defendant’s managers’ sole discretion.

23.   At all times, Defendant controlled the method by which Plaintiff and all

other exotic dancers could earn money at the club by establishing dance orders,

setting customer prices on private and semi-private exotic dances, and setting

private and semi-private dance specials and promotions for customers.

24.   At all times, Defendant required Plaintiff and other exotic dancers to


                                          5
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.6 Filed 04/09/21 Page 6 of 16




perform private and semi-private dances under the pricing guidelines, policies,

procedures, and promotions set exclusively by Defendant.

25.   Defendant hired Plaintiff and all other exotic dancers and had the authority

and the ability to discipline them, fine them, fire them, and adjust their work

schedules.

26.   Defendant, through supervisors and managers, supervised the duties of

Plaintiff and all other exotic dancers to make sure their job performance was of

sufficient quality.

27.   Defendant conducted initial interviews and vetting procedures for Plaintiff

and other exotic dancers and, at the club’s sole discretion, the club’s management

and/or ownership could deny any Plaintiff or any other dancer access or ability to

dance and/or work at the Pantheion Club.

28.   At all times, Defendant had full right and authority to suspend or send

Plaintiff or other exotic dancers home and away from the club if Plaintiff or other

dancers violated rules or policies or if the club’s ownership or management, at

their discretion, did not want Plaintiff or any other dancer at the club.

29.   As a condition of employment with Defendant, Plaintiff and other dancers

were not required to have or possess any requisite certification, education, or

specialized training.

30.   At all times relevant, Defendant was in the business of operating a strip club


                                           6
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.7 Filed 04/09/21 Page 7 of 16




featuring female exotic dancers.

31.   At all times relevant, it was the job duty of Plaintiff and each other exotic

dancer to perform as exotic dancers for the entertainment of Defendant’s

customers.

32.   In addition to failing to pay Plaintiff and all other exotic dancers any wages

for hours worked, Defendant required Plaintiff and all other exotic dancers to pay

the club or its ownership or management house fees and/or kickback of $30.00 -

$100.00 or more for each shift Plaintiff and the other exotic dancers worked.

33.   At all times during the relevant period, without legal excuse or justification,

Defendant regularly and customarily kept and/or assigned to management tips and

gratuities Plaintiff and other exotic dancers received from customers.

34.   On information and belief, Defendant and its ownership and management

had actual or constructive knowledge that for at least the past twenty (20) years,

there have been ongoing and/or past litigation by exotic dancers against strip clubs

like Pantheion Club in which the exotic dancers challenged the so-called

independent contractor classification and otherwise sought to recover unpaid

wages and damages under the FLSA state wage and hour laws.

35.   On information and belief, Defendant and its ownership, members, and

management, had actual or constructive knowledge that for at least the past twenty

(20) years, courts in Michigan and across the country in ongoing and/or past


                                          7
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.8 Filed 04/09/21 Page 8 of 16




litigation have found that exotic dancers like Plaintiff and other exotic dancers at

Pantheion Club were employees and not independent contractors and were owed

minimum wage compensation under the FLSA and the MMWL.

36.   For the entire period relevant to this action, Defendant had actual or

constructive knowledge the club misclassified Plaintiff and other exotic dancers at

the Pantheion Club as independent contractors instead of as employees and that

Defendant’s failure to pay wages and charging unlawful kickbacks to Plaintiff and

other exotic dancers was in direct violation of the FLSA and the MMWL.

                             CLASS ALLEGATIONS

37.   Plaintiff brings this action individually and as a class action pursuant to Rule

23 of the Federal Rules of Civil Procedure.

38.   The Rule 23 Class is defined in this matter as all individuals, who at any

time during the relevant period, worked as exotic dancers at the Pantheion Club,

were designated as independent contractors, and were not paid minimum wage

compensation as required by Michigan law (hereinafter, “the Class”).

39.   On information and belief, the Class are believed to exceed one hundred

(100) current and former exotic dancers at the Pantheion Club and are therefore so

numerous that joinder of all members is impracticable.

40.   There are questions of law and fact common to the Class that predominate

over any questions solely affecting individual members, including, but not limited


                                          8
 Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.9 Filed 04/09/21 Page 9 of 16




to:

         i.     Whether Defendant violated the MMWL by classifying all exotic

dancers at the Pantheion Club as "independent contractors," as opposed to

employees, and not paying them any wages;

         ii.    Whether Defendant unlawfully required class members to split their

tips with Defendant;

         iii.   Whether the monies given to dancers by patrons when they perform

private and semi-private dances are gratuities or "service fees.”

         iv.    Whether Defendant violated the MMWL; and

         v.     The amount of damages and other relief (including statutory

liquidated damages) Plaintiff and the Class are entitled to.

41.      Plaintiff’s claims are typical of those of the Class.

42.      Plaintiff, like other members of the Class, was misclassified as an

independent contractor and denied her rights to wages and gratuities under the

MMWL.

43.      Defendant’s misclassification of Plaintiff was done pursuant to a common

business practice which affected all Class members in a similar way.

44.      Plaintiff and the undersigned counsel are adequate representatives of the

Class.

45.      Given Plaintiff’s loss, Plaintiff has the incentive and is committed to the

                                             9
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.10 Filed 04/09/21 Page 10 of 16




prosecution of this action for the benefit of the Class.

46.   Plaintiff has no interests that are antagonistic to those of the Class or that

would cause them to act adversely to the best interests of the Class.

47.   Plaintiff has retained counsel experienced in class and collective actions and

litigation of wage and hour disputes.

48.   This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(1),

23(b)(2), and 23(c)(4) because the prosecution of separate actions by individual

members of the class would create a risk of inconsistent or varying adjudications

with respect to individual members of the Class which would establish

incompatible standards of conduct for Defendant.

49.   This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to the Class predominate over any

questions affecting only individual members of the Class and because a class

action is superior to other methods for the fair and efficient adjudication of this

action.

                   COLLECTIVE ACTION ALLEGATIONS

50.   Plaintiff is pursuing this lawsuit as collective action under FLSA Section

216(b) on behalf of herself and all other similarly situated individuals who, at any

time during the relevant period, worked at the Pantheion Club as exotic dancers

and were designated as independent contractors and were not paid minimum wage


                                          10
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.11 Filed 04/09/21 Page 11 of 16




compensation as required by the FLSA (hereinafter, “the Collective”).

51.   Plaintiff and the members of the Collective are similarly situated because

each were (1) improperly classified as independent contractors; (2) were not paid

any wages by Defendant for hours worked; (3) were victims of tip theft whereby

Defendant kept and/or assigned to management their tips and gratuities received

from customers; (4) were required to pay per-shift house fee kickback to

Defendant for each shift worked; and (5) were not paid wages at or above the

Federal Minimum Wage of $7.25 for each hour worked.

52.   Plaintiff’s damages are substantially similar to other members of the

Collective because, under the FLSA, each are owed (1) a return of all house fee

kickback payments made to Defendant for each shift worked; (2) reimbursement of

all tips and gratuities taken and/or assigned by Defendant and/or Defendant’s

owners, members, and/or management; (3) payment for all hours worked in an

amount equal to the Federal Minimum Wage of $7.25 per hour; plus (4) statutory

liquidated damages as provided by Federal law for Defendant’s failure to pay

minimum wage compensation as required by the FLSA.

53.   On information and belief, Defendant employed at least one hundred (100)

current and former exotic dancers at the Pantheion Club in the past three (3) years.

54.   On information and belief, Defendant is in custody, possession, and control

of identifying records relating to all current and former exotic dancers employed


                                         11
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.12 Filed 04/09/21 Page 12 of 16




by Defendant at the Pantheion Club in the past three (3) years.

                                CAUSES OF ACTION

                                      COUNT I
                            VIOLATION OF THE FLSA
                     (Failure to Pay Statutory Minimum Wages)

55.      Plaintiff hereby incorporates all the preceding paragraphs by reference as if

fully set forth herein.

56.      The FLSA required Defendant to pay Plaintiff and other similarly situated

exotic dancers at an hourly rate at least equal to the Federal Minimum Wage.

57.      The FLSA required that Defendant allow Plaintiff and other similarly

situated exotic dancers to keep all tips and gratuities received from customers.

58.      As set forth above, Defendant failed to pay Plaintiff and other similarly

situated exotic dancers at hourly rates in compliance with the FLSA Federal

Minimum Wage requirements.

59.      Without legal excuse or justification, Defendant kept and/or assigned to

management tips and gratuities received by Plaintiff and other exotic dancers and

belonging to Plaintiff and other exotic dancers.

60.      Defendant’s failure to pay Plaintiff and other similarly situated exotic

dancers as required by the FLSA was willful and intentional and was not in good

faith.

                            COUNT II
         VIOLATION OF MICHIGAN MINIMUM WAGE LAW OF 1964
                                            12
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.13 Filed 04/09/21 Page 13 of 16




                     (Failure to Pay Statutory Minimum Wage)

61.      Plaintiff hereby incorporates all the preceding paragraphs by reference as if

fully set forth herein.

62.      The MMWL required Defendant to pay Plaintiff and other similarly situated

exotic dancers at an hourly rate at least equal to the Michigan Minimum Wage.

63.      The MMWL required that Defendant allow Plaintiff and other similarly

situated exotic dancers to keep all tips and gratuities received from customers.

64.      As set forth above, Defendant failed to pay Plaintiff and other similarly

situated exotic dancers at hourly rates in compliance with the MMWL Michigan

Minimum Wage requirements.

65.      Without legal excuse or justification, Defendant kept and/or assigned to

management tips and gratuities received by Plaintiff and other exotic dancers and

belonging to Plaintiff and other exotic dancers.

66.      Defendant’s failure to pay Plaintiff and other similarly situated exotic

dancers as required by the MMWL was willful and intentional and was not in good

faith.

                                  RELIEF SOUGHT

         WHEREFORE, Plaintiff, individually and on behalf of those similarly

situated, prays for relief as follows:

         A. Permitting Plaintiff’s Class claims under the MMWL to proceed as a


                                            13
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.14 Filed 04/09/21 Page 14 of 16




Class Action under Federal Rule of Civil Procedure 23;

      B. Permitting this case to proceed as a collective action under § 216(b) of

the FLSA and ordering notice to the putative plaintiffs at the earliest opportunity to

ensure their claims are not lost to the FLSA statute of limitations;

      C. Judgment against Defendant for failing to pay free and clear minimum

wage compensation to Plaintiff and other similarly situated individuals as required

by the MMWL;

      D. Judgment against Defendant for failing to pay free and clear minimum

wage compensation to Plaintiff and other similarly situated individuals as required

by the FLSA;

      E. Judgment against Defendant for unlawfully taking and/or assigning tips

and gratuities belonging to Plaintiff and other similarly situated individuals;

      F. Judgment that Defendant’s violations of the MMWL minimum wage

requirements were not the product of good faith on the part of Defendant;

      G. Judgment that Defendant’s violations of the FLSA minimum wage

requirements were not the product of good faith on the part of Defendant;

      H. Judgment that Defendant’s violations of the MMWL minimum wage

requirements were willful;

      I. Judgment that Defendant’s violations of the FLSA minimum wage

requirements were willful;


                                          14
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.15 Filed 04/09/21 Page 15 of 16




      J. An award to Plaintiff and those similarly situated in the amount of all

free and clear unpaid wages found to be due and owing to Plaintiff and each

similarly situated individual;

      K. An award to Plaintiff and those similarly situated in the amount of all tips

and gratuities unlawfully taken and/or assigned by Defendant and/or Defendant’s

management;

      L. An award of statutory liquidated damages in amounts prescribed by the

MMWL;

      M. An award of statutory liquidated damages in amounts prescribed by the

FLSA;

      N. An award of attorneys’ fees and costs to be determined by post-trial

petition;

      O. Leave to add additional plaintiffs by motion, the filing of written consent

forms, or any other method approved by the Court; and

      P. Such further relief as may be necessary and appropriate.

                                       Respectfully submitted,


Dated: April 9, 2021                    /s/Gregg C. Greenberg
                                       Gregg C. Greenberg, (0712110314)
                                       Zipin, Amster & Greenberg, LLC
                                       8757 Georgia Avenue, Suite 400
                                       Silver Spring, Maryland 20910
                                       (301) 587-9373 (ph)
                                       Email: GGreenberg@ZAGFirm.com
                                         15
Case 4:21-cv-10797-MFL-APP ECF No. 1, PageID.16 Filed 04/09/21 Page 16 of 16




Dated: April 9, 2021                /s/David A. Kowalski
                                   Melon Pries Kowalski, P.C.
                                   2150 Butterfield Drive, Suite 100
                                   Troy, Michigan 48084
                                   (248) 649-1330 (ph)
                                   Email: dkowalski@mellonpries.com

                                   Counsel for Plaintiff and Class / Collective




                                    16
